Citation Nr: 0944264	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1973 RO rating decision which assigned a 10 percent 
disability rating for a service-connected skull deficit 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 until July 
1973. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  In a rating decision dated in November 1973, the RO 
assigned an initial 10 percent disability rating for a skull 
deficit disability.  The Veteran did not appeal that 
decision. 
 
2.   The November 1973 rating decision was reasonably 
supported by the evidence of record and the prevailing legal 
authority at the time of the decision, and was not 
undebatably erroneous in the assignment of a 10 percent 
disability rating for service-connected skull deficit 
disability.  


CONCLUSION OF LAW

The November 1973 rating decision, which assigned an initial 
10 percent disability rating for service-connected skull 
deficit, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5101, 5109A (West 2002); 38 C.F.R. § 3.105 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Duty to Notify and Assist As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326 (2009). 
 
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to 
claims of CUE in prior final rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 
16 Vet. App. 518, 520-21 (2002) (per curiam order).  Although 
the VCAA is generally applicable to all claims filed on or 
after the date of its enactment, it is not applicable to CUE 
claims.  In this regard, the Board notes that "there [was] 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify [were] now, 
for the first time, applicable to CUE motions."  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Although the VCAA is 
potentially applicable to all pending claims, CUE claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001) (finding that the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  A claim of 
CUE is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision. 
 
Thus, a "claimant", as defined by 38 U.S.C.A. § 5100, 
cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in VCAA are not applicable to CUE 
motions (specifically as to motions to revise Board decisions 
and by analogy final rating actions).  See also 38 C.F.R. § 
20.1411(c), (d).  Based on the Court's precedential decision 
in Livesay, the Board concludes that the Veteran's CUE claim 
was not subject to the provisions of the VCAA.  

Clear and Unmistakable Error

The Veteran has alleged CUE in the RO's assignment of an 
initial 10 percent disability rating for his service-
connected skull deficit disability in the November 1973 
rating decision.  Specifically, he asserted that a 30 percent 
disability rating should have been assigned at the initial 
time that his disability was service connected.  He stated 
that his skull has not regrown, that the record shows skull 
loss that is larger than a 25-cent piece, and that the law 
had not been amended since its inception.  Thus, the Veteran 
has essentially claimed that his disability warranted a 
higher disability rating under the appropriate diagnostic 
code. 

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law which existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc). 
 
The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993). 
 
If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked- and a CUE claim is undoubtedly a 
collateral attack- the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994). 
 
Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision) and the VA's 
failure to fulfill the duty to assist.  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  38 C.F.R. § 
20.1403; Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  When 
there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000).

The Facts

In the November 1973 rating decision, the RO granted service 
connection for a skull deficit and initially assigned a 10 
percent disability rating.  Under the law that was in effect 
at the time of the November 1973 rating decision, the 
Veteran's skull deficit was evaluated pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code 5296.  Diagnostic Code 5296 
contemplated loss of part of skull of both inner and outer 
tables.  A 10 percent disability rating was warranted for an 
area smaller than the size of a 25-cent piece or 0.716 in2 
(4.619 cm2); a 30 percent disability rating was warranted for 
an area intermediate; and a 50 percent rating was warranted 
for an area larger than the size of a 50-cent piece or 1.140 
in2 (7.355 cm2).  Such ratings were assigned when there is no 
brain hernia.  An 80 percent disability rating was warranted 
for skull loss with a brain hernia.  Id.

At the time of the November 1973 rating decision, the 
evidence considered by the RO included the Veteran's 
available service treatment records.  A December 1972 service 
treatment record showed that the Veteran incurred a head 
injury when changing a truck's tire and the truck fell off of 
the jack and struck him in the head.  In the December 1972 
record, he was noted to have a 1 1/2 inch by 1/2 inch skull 
defect.  He subsequently underwent surgery for to clean the 
wound and to try to elevate the depression in his skull.  A 
January 1973 hospital record shows that the Veteran underwent 
an X-ray examination of his skull, at which time he was noted 
to have a 2.5 to 3 cm defect in the upper left portion of his 
skull.  A February 1973 Medical Board evaluation record shows 
that the Veteran was diagnosed with a skull defect of both 
the inner and outer tables that was 2 cm in diameter.  In 
June 1973, the Veteran was assessed by the Physical 
Evaluation Board, at which time he was diagnosed with a 2 cm 
skull defect of both the inner and outer tables of the left 
side of his skull.   

In addition, the evidence of record at the time of the 
November 1973 rating decision also included a September 1973 
VA examination report.  The neurological examination revealed 
that the Veteran had a 2 1/2 cm skull defect on the left 
parietal area.  The diagnosis was "skull defect, both tables 
left posterior parietal 2 cm in diameter."  

Also associated with the claims file was an October 1973 VA 
examination report.  On examination of the musculoskeletal 
system, the Veteran was noted to have a surgical defect, 
which was described as a burr hole, of approximately 3 cm on 
the left side of his skull.  The diagnosis was history of 
left parietal burr hole.

As noted above, the RO assigned a 10 percent disability 
rating for the Veteran's service-connected skull deficit 
under Diagnostic Code 5296, based on the evidence of record 
at the time of the November 1973 rating decision.  In so 
determining, the RO noted that the Veteran was discharged 
from service due to his injury and that he was noted to have 
a skull deficit of the left parietal area that was 2 cm in 
diameter.  The RO noted that the September 1973 VA 
examination report reflected similar results, and that the X-
rays conducted in conjunction with the examination confirmed 
the skull deficit.  

In April 1993, the Veteran requested an increased disability 
rating for his service-connected skull deficit disability.  
In his claim, he stated that the precise size of his skull 
deficit had not been clearly established.

In a February 1996 decision, the Board granted an increased 
disability rating for the Veteran's service-connected skull 
deficit disability, and assigned a 30 percent disability 
rating.  In reaching this decision, the Board noted that the 
Veteran underwent a VA examination in August 1988, at which 
time a skull series examination showed the presence of a 2.5 
by 2.5 cm defect of the Veteran's skull.  The Board's 
decision was subsequently effectuated by way of a March 1996 
RO rating decision.

The Veteran filed a claim in June 2005 alleging CUE in the 
November 1973 rating decision that assigned a 10 percent 
disability rating for his service-connected skull defect 
disability.  
Analysis

After having carefully considered the Veteran's claim, the 
Board finds that the Veteran's assertions that the RO did not 
assign the correct disability rating for his service-
connected skull deficit in the November 1973 rating decision 
amount to either a disagreement as to how the evidence was 
weighed and evaluated by the RO or a subsequent clarification 
of the size of the Veteran's skull deficit.

As to a disagreement on how the evidence was weighed and 
evaluated by the RO, the Board reiterates that such a 
disagreement cannot constitute a valid claim of CUE.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to claim CUE on the 
basis that previous adjudicators improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE); Russell v. Principi, 3 Vet. App. 310 
(1992).

In this regard, the evidence of record at the time of the 
November 1973 rating including varying measurements as to the 
size of the Veteran's skull deficit.  As described above, the 
in-service treatment records reported that the skull defect 
as follows:  1 1/2 inch by 1/2 inch skull defect in December 
1972; a 2.5 to 3 cm defect in January 1973; and reports in 
February 1973 and June 1973 of a skull defect that was 2 cm 
in diameter.  Additionally, the September 1973 VA examination 
report provided different measurements as to the size of the 
Veteran's skull deficit.  Indeed the neurological examination 
revealed a 2.5 cm defect; however, the overall diagnosis was 
a skull defect that was 2 cm in diameter.  The October 1973 
VA examination report also indicated that the skull defect 
was approximately 3 cm.  Given the multiple reported 
measurements of the size of the Veteran's disability, the RO 
essentially had to weigh all of the evidence to determine the 
disability rating that would be assigned for the Veteran's 
skull deficit disability.

Although reasonable minds may have differed as to whether the 
Veteran met the criteria for a 30 percent disability rating 
for his service-connected skull deficit disability at the 
time of the November 1973 rating decision, this is not the 
applicable test for CUE.  As explained above, mere 
disagreement with the Board's evidentiary findings cannot 
amount to a valid CUE claim.  Thus, the Veteran's assertion 
in this regard does not provide basis to find CUE in the RO's 
November 1973 rating decision.   

As for the Veteran's assertion that his skull has not 
"regrown" since his in-service injury, the Veteran's 
argument goes to a clarification as to the severity of his 
service-connected disability.  Again, the medical evidence of 
record at the time of the November 1973 rating decision did 
not reflect a definitive measurement as to the size of the 
Veteran's skull deficit.  

Subsequent to the November 1973 rating decision, and as noted 
in the February 1996 Board decision, the Veteran's disability 
was assessed in August 1988, at which time he was noted to 
have a 2.5 by 2.5 cm skull defect.  Essentially, the 1988 VA 
examinations clarified the exact measurements of the size of 
the Veteran's skull disability; thus, the medical evidence 
obtained following the November 1973 rating decision 
corrected any previous and conflicting evidence as to the 
severity of the Veteran's condition.  As provided in 38 
C.F.R. § 20.1403(d), a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a previous 
final decision does not constitute CUE.  

The Board reiterates that a determination that there was CUE 
must be based on the record and law which existed at the time 
of the prior adjudication in question.  Damrel, 6 Vet. App. 
at 245.  Therefore, the RO was correct in considering and 
weight all of the evidence  regarding the Veteran's 
disability as it was known at the time of the November 1973 
rating decision.  Accordingly, the Veteran has not 
demonstrated that there was a clear and unmistakable error in 
the RO's assignment of an initial 10 percent disability 
rating for the skull deficit disability.

In sum, the Board finds that the RO's November 1973 decision 
to assign an initial 10 percent disability rating for the 
Veteran's service-connected skull deficit is final and does 
not contain CUE.  As such the Veteran's claim for an earlier 
effective date for the assignment of a 30 percent disability 
rating based on a claim that the RO's November 1973 rating 
decision was clearly and unmistakably erroneous, must be 
denied.  38 C.F.R. § 3.105(a).


ORDER

The November 1973 rating decision that assigned an initial 10 
percent disability rating for service-connected skull deficit 
disability was not clearly and unmistakably erroneous, and 
the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


